One Hundred Tenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and sevenS. 2484IN THE SENATE OF THE UNITED
		  STATESAN ACTTo rename the National Institute of Child
		  Health and Human Development as the Eunice Kennedy Shriver National Institute
		  of Child Health and Human Development.1.Eunice Kennedy Shriver National Institute
			 of Child Health and Human Development(a)FindingsCongress makes the following
			 findings:(1)Since it was established by Congress in
			 1962 at the request of President John F. Kennedy, the National Institute of
			 Child Health and Human Development has achieved an outstanding record of
			 achievement in catalyzing a concentrated attack on the unsolved health problems
			 of children and of mother-infant relationships by fulfilling its mission
			 to—(A)ensure that every individual is born
			 healthy and wanted, that women suffer no harmful effects from reproductive
			 processes, and that all children have the chance to achieve their full
			 potential for healthy and productive lives, free from disease or disability;
			 and(B)ensure the health, productivity,
			 independence, and well-being of all individuals through optimal
			 rehabilitation.(2)The National Institute of Child Health and
			 Human Development has made unparalleled contributions to the advancement of
			 child health and human development, including significant efforts to—(A)reduce dramatically the rates of Sudden
			 Infant Death Syndrome, infant mortality, and maternal HIV transmission;(B)develop the Haemophilus Influenza B (Hib)
			 vaccine, credited with nearly eliminating the incidence of mental retardation;
			 and(C)conduct intramural research, support
			 extramural research, and train thousands of child health and human development
			 researchers who have contributed greatly to dramatic gains in child health
			 throughout the world.(3)The vision, drive, and tenacity of one
			 woman, Eunice Kennedy Shriver, was instrumental in proposing, passing, and
			 enacting legislation to establish the National Institute of Child Health and
			 Human Development (Public Law 87–838) on October 17, 1962.(4)It is befitting and appropriate to
			 recognize the substantial achievements of Eunice Kennedy Shriver, a tireless
			 advocate for children with special needs, whose foresight in creating the
			 National Institute of Child Health and Human Development gave life to the words
			 of President Kennedy, who wished to encourage imaginative research into
			 the complex processes of human development from conception to old
			 age..(b)Amendments to the Public Health Service
			 ActThe Public Health Service
			 Act is amended—(1)in section 401(b)(7) (42 U.S.C. 281(b)(7)),
			 by striking National Institute of Child Health and Human
			 Development and inserting Eunice Kennedy Shriver National
			 Institute of Child Health and Human Development;(2)in section 404B (42 U.S.C. 283d), by
			 striking National Institute for Child Health and Human
			 Development and inserting Eunice Kennedy Shriver National
			 Institute of Child Health and Human Development;(3)in section 404E(a) (42 U.S.C. 283g(a)), by
			 striking National Institute of Child Health and Human
			 Development and inserting Eunice Kennedy Shriver National
			 Institute of Child Health and Human Development;(4)in section 409D(c)(1) (42 U.S.C.
			 284h(c)(1)), by striking National Institute of Child Health and Human
			 Development and inserting Eunice Kennedy Shriver National
			 Institute of Child Health and Human Development;(5)in section 424(c)(3)(B)(vi) (42 U.S.C.
			 285b–7(c)(3)(B)(vi)), by striking National Institute of Child Health and
			 Human Development and inserting Eunice Kennedy Shriver National
			 Institute of Child Health and Human Development;(6)in section 430(b)(2)(B) (42 U.S.C.
			 285c–4(b)(2)(B)), by striking National Institute of Child Health and
			 Human Development and inserting Eunice Kennedy Shriver National
			 Institute of Child Health and Human Development;(7)in the heading of subpart 7 of part C of
			 title IV (42 U.S.C. 285g et seq.), by striking the term National
			 Institute of Child Health and Human Development each place such term
			 appears and inserting Eunice Kennedy Shriver National Institute of Child
			 Health and Human Development;(8)in section 487B(a) (42 U.S.C. 288–2(a)), by
			 striking National Institute on Child Health and Human
			 Development and inserting Eunice Kennedy Shriver National
			 Institute of Child Health and Human Development;(9)in section 519C(g)(2) (42 U.S.C.
			 290bb–25c(g)(2)), by striking National Institute of Child Health and
			 Human Development and inserting Eunice Kennedy Shriver National
			 Institute of Child Health and Human Development; and(10)in section 1122 (42 U.S.C. 300c–12), by
			 striking National Institute of Child Health and Human
			 Development and inserting Eunice Kennedy Shriver National
			 Institute of Child Health and Human Development.(c)Amendments to other acts(1)Comprehensive smoking education
			 actSection 3(b)(1)(A) of the
			 Comprehensive Smoking Education Act (15 U.S.C. 1341(b)(1)(A)) is amended by
			 striking National Institute of Child Health and Human
			 Development and inserting Eunice Kennedy Shriver National
			 Institute of Child Health and Human Development.(2)Adult education and family literacy
			 actSections 242 and 243 of
			 the Adult Education and Family Literacy Act (20 U.S.C. 9252 and 9253) are
			 amended by striking the term National Institute of Child Health and Human
			 Development each place such term appears and inserting Eunice
			 Kennedy Shriver National Institute of Child Health and Human
			 Development.(3)Elementary and secondary education act of
			 1965The Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by striking
			 the terms National Institute of Child Health and Human Development
			 and National Institute for Child Health and Human Development each
			 place either term appears and inserting Eunice Kennedy Shriver National
			 Institute of Child Health and Human Development.(d)ReferenceAny reference in any law, regulation,
			 order, document, paper, or other record of the United States to the
			 National Institute of Child Health and Human Development shall
			 be deemed to be a reference to the Eunice Kennedy Shriver National
			 Institute of Child Health and Human Development.Speaker of the House of RepresentativesVice President of the United States and President of the Senate